IN THE COURT OF CRIMINAL APPEALS                     RECrE~VED ~N
                                        AUSTIN TEXAS                             ICOOF\1' OF CRHVIINAt APPEALS
                                                                                          JUL 1 R zo·~
ZACHARIAH HARVEY
       APPLICANT
                                                                                    AbeiAcosia, Clerk
Vs.                                                          CAUSE No. 1311763-A-B

THE STATE OF TEXAS

                                IN REFEAENCE TO DOCKET.SHEET
                                   IN CAUSE No. l3ll763 #A


TO THE CLERK ABEL A. COSTA:

      COMES   NOW   ZACHARIAH     HARVEY, APPLICANT IN THE ABOVE MENTIONED IS HEREBYY
REQUESTING    A COPY     OF     THE   COUR'l' 1 S   OOCKET SHEET AS      TO   EVERYTHING SUB!VliTTED
AS TO THE APPLICANT'S APPEAL .IN CAUSE #             1311763 ~A-   #B.    PLEASE      THANKS,   IT'S
A MATTER OF I!VWORTANCE!

      YOUR ASSISTANCE IN THIS MATTER WILL BE HIGHLY APPRECIATED SINCERELY.




cc: file
6-24-15




                                                                   ~EClEPJED .~~
                                                               ©~tOF CRIMJNAt APPEALS
                                                                          JUL 16 2015